Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This is regarding the cancellation of claim 48 only as the amendment to claim 1 and the addition of new claim 49 were agreed upon in the interview initially held on February 2, 2021 with follow-ups on February 3, 2021 and February 8, 2021. 

The application has been amended as follows: 

Please amend claim 1 as follows: 
	“A cyclotide comprising:
	a) a cyclotide backbone selected from the group consisting of SEQ ID NOs: 2, 4, and 5 and
	b) an angiotensin polypeptide consisting of the sequence of SEQ ID NO: 14, 
	wherein the cyclotide maintains a biological activity of an angiotensin polypeptide.”.

	
	Please cancel claim 48.
	
	Please add new claim 49 as follows: “A cyclotide comprising a sequence selected from the group consisting of SEQ ID NOs: 17, 18, 19, and 20.”.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/Primary Examiner, Art Unit 1658